DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 06 July 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 6, 8, 10, 13, 25, 30, 36-39, 43, 47-49, 52, and 57 are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Siskin (US 2008/0245705) alone, or alternatively in further view of Green (WO 00/40673).
Regarding claims 1-2, 6, 8, 10, 13, and 57, Siskin teaches upgrading bitumen or vacuum resid feeds [0010], [0033-35] by treatment with heat and toluene or naphtha diluent [0030] and ionic liquid [0031].  Siskin teaches upgrading temperatures of 50-225°C [0014]. Siskin teaches separating the upgraded hydrocarbon product from the ionic liquid [0010-13].
It is expected that the same “cracking” reaction would occur, since Siskin teaches the same reactants and process conditions as claimed.
Alternatively, Green teaches a similar process for treating hydrocarbons with ionic liquids.  Green teaches that such processes result in cracking of the hydrocarbon feeds (abstract).
Therefore, it would have been obvious to the person having ordinary skill in the art that the Siskin treatment of hydrocarbon with ionic liquid would also result in cracking, in view of the Green teachings.
Regarding claims 25, 30, 36-39, 43, 47-49, and 52, Siskin teaches cations including 1,3-dialkylimidazolium, tetralkylphosphonium, tetralkylammonium [0017] and anions including chlorometallate anions such as Al2Cl7- and Ga2CL7- [0020], [0025].  Examiner notes that Applicant’s instant specification teaches the same Al2Cl7- and Ga2CL7- chlorometallate anions having the claimed properties [0292], therefore it is expected that Siskin Al2Cl7- and Ga2CL7- would also meet the claimed properties such as “strong lewis acid”, Gutmann acceptor number, and mole fraction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 58 is rejected under 35 U.S.C. 103 as being unpatentable over Siskin (US 2008/0245705) alone, or alternatively in further view of Green (WO 00/40673).
Regarding claim 58, the previous combination teaches the limitations of claim 1 as discussed above.  
Further, Siskin teaches appropriately selecting the volume ratio of hydrocarbon to ionic liquid in order to obtain the desired upgrading [0031].
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the amounts of each component, in order to arrive at the desired upgrading.  Further, it would be within the skill of the person having ordinary skill in the art to convert the volume ratio to a weight ratio.  It is not seen where such a selection would result in any new or unexpected results.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Siskin (US 2008/0245705) alone, or alternatively in further view of Green (WO 00/40673) as applied to claim 1 above, and further in view of Kuznicki (US 2009/0288994).
Regarding claims 3-5, the previous combination teaches the limitations of claim 1, as discussed above.  Siskin teaches using various heavy hydrocarbon feeds including bitumen.
Further, Kuznicki teaches it is common bitumen is recovered with diluent and froth flotation prior to further upgrading [0002-0003].
Therefore, it would have been obvious to the person having ordinary skill in the art to have sent the Kuznicki froth floation/diluent treatment to recover the bitumen feed of Siskin, since Siskin teaches using heavy oil feeds such as the bitumens recovered by Kuznicki.  I
Claims 18-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Siskin (US 2008/0245705) alone, or alternatively in further view of Green (WO 00/40673) as applied to claim 13 above, and further in view of Painter (US 2011/0042318).
Regarding claims 18-19 and 22-23, the previous combination teaches the limitations of claim 13. 
The previous combination does not explicitly disclose the claimed recovery and recycle of toluene and ionic liquid.
However, Painter teaches a similar process for upgrading heavy hydrocarbons using ionic liquid and organic solvents.  Painter teaches recovering the toluene and ionic liquid and recycling them to the process [0026-0034], see figure.
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the separation and recycle of solvents and ionic liquid as disclosed by Painter, for the benefit of reducing raw material costs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 101144030 – Luo teaches catalytic cracking of heavy oils using ionic liquids
US 2010/0116713 – Ortega Garcia teaches cracking of heavy hydrocarbons using ionic liquid catalyst [0031]
US 2006/0272983 – Droughton teaches upgrading hydrocarbons with recycle of toluene and/or naphtha solvent [0066]
US 2011/0155635 – Serban teaches treating bitumen or resid feed [0014] with ionic liquids [0020] at temperatures of 10-300°C [0028]
US 2009/0145806 – Hamad teaches using ionic liquid in conversion of hydrocarbons, and includes recycling ionic liquid
US 2012/0121485 – Robers teaches upgrading hydrocarbons with ionic liquid
US 2010/0193401 – Nares Ochoa teaches upgrading heavy crude with ionic liquid catalyst.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771